—Appeal from a judgment of the Supreme Court (Feldstein, J.), entered October 30, 1992 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondents denying his request for back pay.
As petitioner has demonstrated no statutory or constitutional guarantee to his prison job, he is not entitled to a credit for the amount of money he did not receive as a result of a disciplinary disposition which was subsequently reversed and expunged. In any event, the appropriate forum for seeking back pay would be an action in the Court of Claims. The *684remaining contentions raised by petitioner have been considered and found to be lacking in merit.
Mercure, J. P., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.